Name: COMMISSION REGULATION (EC) No 690/97 of 18 April 1997 determining the extent to which applications lodged in April 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  processed agricultural produce
 Date Published: nan

 No L 102/ 10 EN Official Journal of the European Communities 19 . 4 . 97 COMMISSION REGULATION (EC) No 690/97 of 18 April 1997 determining the extent to which applications lodged in April 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia , the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 April to 30 June 1997 shall be accepted, per country of origin , up to the percentages indicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713 /95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as last amended by Regulation (EC) No 2389/96 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 April to 30 June , Article 2 This Regulation shall enter into force on 19 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 163 , 14 . 7 1995, p . 5 . 2 OJ No L 326, 17 . 12 . 1996, p . 24 . A N N E X 19 . 4 . 97 | EN | C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tv ia R ep ub lic of Li th ua ni a C N co de s 0 4 0 2 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 C he es es 04 02 10 19 04 02 21 19 04 05 10 B ut te r 04 06 ex 04 02 29 04 02 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 04 02 99 11 in % 1, 24 5 1, 76 2 10 0, 00 0 3, 80 9 4, 65 1 6, 34 4 40 ,0 00 1, 32 2 1, 55 9 37 ,6 19 10 0, 00 0 Official Journal of the European Communities No L 102/ 11